

Exhibit 10.1
Execution Copy



Settlement Agreement
This Settlement Agreement (this “Agreement”) dated as of February 6, 2015, is by
and among the persons and entities listed on Exhibit A hereto (collectively, the
“Shareholders”, and individually each a “Shareholder”) and The Manitowoc
Company, Inc. (the “Company”).
WITNESSETH:
WHEREAS, the Shareholders are currently the beneficial owners of 10,582,660
shares (the “Shares”) of the common stock, $0.01 par value per share, of the
Company (“Common Stock”), which represents approximately 7.81% of the
outstanding shares of Common Stock (based upon the 135,522,965 shares of Common
Stock stated to be outstanding, as of September 30, 2014, by the Company in its
Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2014
filed with the Securities and Exchange Commission (“SEC”));
WHEREAS, the Company’s Board of Directors (the “Board” or the “Company Board”)
has determined that it is in the best interest of the Company’s shareholders for
the Company’s management to pursue a plan to separate the Company’s Cranes and
Foodservice businesses into two independent, publicly-traded companies (the
“Separation”, and the effective time of the Separation, the “Separation
Effective Time”) to consist of a spun-off entity incorporated in the State of
Delaware that will own and operate the Company’s Cranes business or its
Foodservice business (“SpinCo”) and the Company, which will own and operate the
other business (after the Separation Effective Time, “RemainCo”); and
WHEREAS, the Corporate Governance Committee of the Board (the “Governance
Committee”) and the Board have considered the qualifications of the Icahn
Designees (as hereinafter defined).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
ARTICLE I
SEPARATION OF BUSINESSES – GOVERNANCE


1.1    FoodserviceCo Corporate Governance Post-Separation
(a)    If immediately prior to the Separation Effective Time, the Shareholders
then beneficially own an aggregate Net Long Position (as hereinafter defined) of
at least 6,776,149 shares of Common Stock (as adjusted from time to time for any
stock dividends, combination, splits, reverse stock splits, recapitalizations,
or other similar occurrence) or 5% of the outstanding shares of Common Stock
(the “Ownership Threshold”) and no Shareholder or Icahn Designee has materially
breached this Agreement or the Confidentiality Agreement and failed to cure such
breach within five business days of written notice from the Company specifying
any such breach, the Company will take such action (if it has not previously so
acted)






--------------------------------------------------------------------------------




as permitted by law and necessary and appropriate to provide for the following,
as of the Separation Effective Time (subject to subsection (b)) and until the
conclusion of the FoodserviceCo Standstill Period (as hereinafter defined),
except as may be approved by stockholders of the Company or SpinCo, as
applicable, with regard to the entity that owns and operates the Company’s
Foodservice Business as of the Separation Effective Time (“FoodserviceCo”):
(i)    FoodserviceCo shall be a corporation incorporated under the laws of the
State of Delaware;
(ii)    each member of the board of directors of FoodserviceCo (the
“FoodserviceCo Board”) will be annually elected for a one-year term (i.e., not a
“staggered” board); provided that if immediately following the Separation
Effective Time RemainCo is FoodserviceCo, then the Company shall be deemed to
satisfy this requirement by complying with Section 1.2;
(iii)    FoodserviceCo’s certificate or articles of incorporation and by-laws
will enable a special meeting of stockholders to be requested by stockholders
who then own not less than 10% of the outstanding shares of common stock of
FoodserviceCo and meet reasonable requirements specified therein (including but
not limited to advance notice, required disclosures, permitted matters and other
terms which shall not in the aggregate be more restrictive than the stockholder
special meeting rights provided for under the Company’s by-laws as in effect as
of the date hereof, but excluding any length of ownership or similar
requirements); provided that (X) until such time after the Separation Effective
Time that a single person or entity or “group” of persons or entities who have
filed as a “group” as defined under Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), owns at least a majority of the
outstanding shares of common stock of FoodserviceCo, business at
stockholder-called special meetings shall not be authorized to include the
removal of directors or the election of directors (which matters shall only be
taken by the stockholders at an annual meeting or at a special meeting called by
the FoodserviceCo Board) and (Y) following such time after the Separation
Effective Time that a single person or entity or “group” of persons or entities
who have filed as a “group” as defined under Section 13(d) of the Exchange Act
owns at least a majority of the outstanding shares of common stock of
FoodserviceCo, the removal, replacement and election of directors may occur at a
special meeting called by stockholders of FoodserviceCo and shall not require a
vote of more than a majority of shares of common stock of FoodserviceCo present
and voted at such meeting;
(iv)    the provisions of FoodserviceCo’s certificate or articles of
incorporation and its by-laws will not, except as required by law, impose
minimum voting requirements for which matters subject to a stockholder vote are
deemed approved greater than requiring approval from a majority of the
outstanding shares of common stock of FoodserviceCo;
(v)    if FoodserviceCo is SpinCo, then FoodserviceCo will schedule its first
annual meeting of stockholders following the Separation no earlier than the
nine-month anniversary of the Separation Effective Time and no later than the
twelve-month

2





--------------------------------------------------------------------------------




anniversary of the Separation Effective Time; provided that if such twelve-month
anniversary occurs within the 90-day period immediately following a fiscal year
end, then this deadline will be extended until 135 days after that fiscal year
end;
(vi)    (A) any Rights Plan adopted by the FoodserviceCo Board shall not have
triggering “Acquiring Person” ownership thresholds below 20.0% of the
then-outstanding shares of common stock of the FoodserviceCo and (B) if not
ratified by stockholders within one hundred thirty-five (135) days of such
Rights Plan taking effect, shall automatically expire. The term “Rights Plan”
shall mean any plan or arrangement of the sort commonly referred to as a “rights
plan” or “stockholder rights plan” or “shareholder rights plan” or “poison pill”
that is designed to increase the cost to a potential acquirer of exceeding the
applicable ownership thresholds through the issuance of new rights, common stock
or preferred shares (or any other security or device that may be issued to
stockholders of the Company or SpinCo, as the case may be, other than ratably to
all stockholders of the Company or SpinCo, as the case may be) that carry severe
redemption provisions, favorable purchase provisions or otherwise, and any
related rights agreement;
(vii)    if FoodserviceCo receives a bona fide, binding premium offer from a
third party (the “Initial Party”) to acquire all of the outstanding shares of
FoodserviceCo and rejects that offer in favor of an offer from another party
(the “Other Party”) that the FoodserviceCo Board deems superior, and if
FoodserviceCo engages in substantive negotiations with such Other Party and
provides material non-public information to it and the Initial Party then makes
a “topping” bona fide, binding premium bid that is superior to the Other Party’s
offer and requests non-public information from FoodserviceCo, then FoodserviceCo
will, subject to fiduciary duties of its Board of Directors and officers and
compliance with contractual arrangements, enter into a confidentiality agreement
with the Initial Party on customary terms that would enable non-competitively
sensitive non-public information to be shared with such party; and
(viii)     the number of directors on the FoodserviceCo Board shall not exceed
nine (9).
As used in this Agreement, “FoodserviceCo Standstill Period” means (x) the
period specified in the definition of the SpinCo Standstill Period, if
FoodserviceCo is SpinCo, or (y) the period specified in the definition of the
Company Standstill Period, if FoodserviceCo is RemainCo.
(b)    The parties intend for FoodserviceCo to be SpinCo. In the event that the
Company reasonably determines that FoodserviceCo should be RemainCo, then the
Company agrees to take such actions, including seeking shareholder approval
where necessary, such that RemainCo complies with the requirements of this
Section 1.1 as promptly as practicable, including, without limitation, by
calling a special meeting of stockholders if necessary (provided that the
Company shall not be required to call a special meeting of stockholders to occur
within the ninety (90) days immediately following the Separation Effective Time)
and by amending the terms of the Rights Agreement (as hereinafter defined) to be
consistent with Section 1.1(a)(vi) hereof. Without limitation, RemainCo will
pursue appropriate and prompt action to reincorporate in the State of Delaware.

3





--------------------------------------------------------------------------------




(c)    At the Separation Effective Time and all times thereafter until
expiration of the Company Standstill Period or SpinCo Standstill Period, as
applicable, FoodserviceCo’s certificate or articles of incorporation and by-laws
will not contain any provision that is inconsistent with the requirements of
Section 1.1(a) hereof.
1.2    Company Staggered Board
During the Company Standstill Period, except to reduce the size of the Board,
the Company will not amend, revoke or otherwise modify Section 2 of Article III
of the Company’s by-laws as disclosed by the Company in a Current Report on Form
8-K filed with the SEC on January 29, 2015, the effect of which is that each
member of the Board of Directors of the Company will be annually elected for a
one-year term (i.e., not a “staggered board”), such that at the 2015 annual
meeting of shareholders (the “2015 Meeting”), which the Company hereby agrees
shall be held no later than May 15, 2015, each of the members of the Board to be
elected shall be elected for a one-year term as reflected in such by-laws.
ARTICLE 2    
BOARD OF DIRECTORS
2.1    Director Designees
(a)    If the Shareholders then beneficially own an aggregate Net Long Position
of at least the Ownership Threshold and no Shareholder has materially breached
this Agreement or the Confidentiality Agreement and failed to cure such breach
within five business days of written notice from the Company specifying any such
breach, then the Shareholders may deliver, on or after March 1, 2015 and on or
before April 15, 2015, a request for the Company to appoint (a “Company
Appointment Request”) an Icahn designee to the Company Board. If the Board
approves such designee, which such approval shall not be unreasonably withheld,
conditioned or delayed, then such designee shall be deemed a “Company Acceptable
Person” (and if such proposed designee is not a Company Acceptable Person, then
the Shareholders shall be entitled, without regard to any deadline contained in
the previous sentence, to continue proposing designees until a proposed designee
is a Company Acceptable Person) and the Board shall, no later than 10 days
following approval of a Company Acceptable Person, take action to increase the
size of the Board by one member and to appoint such designee (the “Icahn Company
Designee”) to fill the vacancy so created for a term no less than through the
2016 annual meeting of shareholders of the Company (the “2016 Meeting”).
(b)    (i) If FoodserviceCo will be SpinCo, and if twenty-five (25) days
immediately prior to the Separation Effective Time, the Shareholders
beneficially own an aggregate Net Long Position of at least the Ownership
Threshold and no Shareholder or Icahn Designee has materially breached this
Agreement or the Confidentiality Agreement and failed to cure such breach within
five business days of written notice from the Company specifying any such
breach, then (A) no less than twenty (20) days prior to the Separation Effective
Time, the Company shall provide a written request to the Shareholders requesting
the name of an Icahn designee to be appointed to the board of directors of
FoodserviceCo (the “FoodserviceCo Board”), and (B) no later than ten (10) days
following receipt of such written request, the

4





--------------------------------------------------------------------------------




Shareholders shall notify the Company of the name of such designee to be
appointed to the FoodserviceCo Board (a “FoodserviceCo Appointment Request”). If
the Board approves such designee, which such approval shall not be unreasonably
withheld, conditioned or delayed, then such designee shall be deemed a
“FoodserviceCo Acceptable Person” (and if such proposed designee is not a
FoodserviceCo Acceptable Person, then the Shareholders shall be entitled,
without regard to any deadline contained in this Section 2.1(b)(i), to continue
proposing designees until a proposed designee is a FoodserviceCo Acceptable
Person) and the Company (or the FoodserviceCo Board, to the extent additional
time is required to agree upon a FoodserviceCo Acceptable Person) shall appoint
such designee (the “Icahn FoodserviceCo Designee”) to the FoodserviceCo Board
effective as of the Separation Effective Time (or such later time to the extent
additional time is required to agree upon a FoodserviceCo Acceptable Person) if
at the time of such appointment the Shareholders beneficially own an aggregate
Net Long Position of at least the Ownership Threshold (or an aggregate Net Long
Position of Voting Securities of FoodserviceCo equal to at least 5% of the
outstanding Voting Securities of FoodserviceCo, if applicable) and no
Shareholder or Icahn Designee has materially breached this Agreement or the
Confidentiality Agreement and failed to cure such breach within five business
days of written notice from the Company specifying any such breach.
(ii)     If the entity that owns and operates the Company’s Crane Business at
the Separation Effective Time (“CraneCo”) will be SpinCo, and if twenty-five
(25) days immediately prior to the Separation Effective Time, the Shareholders
beneficially own an aggregate Net Long Position of at least the Ownership
Threshold and no Shareholder or Icahn Designee has materially breached this
Agreement or the Confidentiality Agreement and failed to cure such breach within
five business days of written notice from the Company specifying any such
breach, then (A) no less than twenty (20) days prior to the Separation Effective
Time, the Company shall provide a written request to the Shareholders requesting
the name of an Icahn designee to be appointed to the board of directors of
CraneCo (the “CraneCo Board”), and (B) no later than ten (10) days following
receipt of such written request, the Shareholders shall notify the Company of
the name of such designee to be appointed to the CraneCo Board (a “CraneCo
Appointment Request”, and together with a Company Appointment Request and
FoodserviceCo Appointment Request, an “Appointment Request”). If the Board
approves such designee, which such approval shall not be unreasonably withheld,
conditioned or delayed, then such designee shall be deemed a “CraneCo Acceptable
Person” (and if such proposed designee is not a CraneCo Acceptable Person, then
the Shareholders shall be entitled, without regard to any deadline contained in
this Section 2.1(b)(ii), to continue proposing designees until a proposed
designee is a CraneCo Acceptable Person) and the Company (or the CraneCo Board,
to the extent additional time is required to agree upon a CraneCo Acceptable
Person) shall appoint such designee (the “Icahn CraneCo Designee”) to the
CraneCo Board effective as of the Separation Effective Time (or such later time
to the extent additional time is required to agree upon a CraneCo Acceptable
Person) if at the time of such appointment the Shareholders beneficially own an
aggregate Net Long Position of at least the Ownership Threshold (or an aggregate
Net Long Position of Voting Securities of CraneCo equal to at least 5% of the
outstanding Voting Securities of CraneCo, if applicable) and no Shareholder or
Icahn

5





--------------------------------------------------------------------------------




Designee has materially breached this Agreement or the Confidentiality Agreement
and failed to cure such breach within five business days of written notice from
the Company specifying any such breach.
(c)    In the event that the Icahn Company Designee refuses to be appointed to,
resigns from (other than pursuant to Section 2.1(h)), or is rendered unable to
serve on the Board, then the Shareholders shall be entitled to designate, and
the Company shall appoint to the Board, a replacement (a “Company Replacement”)
that is approved by the Board, such approval not to be unreasonably withheld,
conditioned or delayed (such approved Company Replacement shall be deemed a
“Company Acceptable Person”) (and if such proposed designee is not a Company
Acceptable Person, the Shareholders shall be entitled to continue designating a
Company Replacement until a proposed designee is a Company Acceptable Person).
In the event FoodserviceCo is SpinCo and the Icahn FoodserviceCo Designee
refuses to be appointed to, resigns from (other than pursuant to Section
2.1(i)), or is rendered unable to serve on the FoodserviceCo Board, then the
Shareholders shall be entitled to designate, and the Company or FoodserviceCo,
as applicable, shall appoint to the FoodserviceCo Board, a replacement (a
“FoodserviceCo Replacement”) that is approved by the Board or the FoodserviceCo
Board, as applicable, such approval, in each case, not to be unreasonably
withheld, conditioned or delayed (such approved FoodserviceCo Replacement shall
be deemed a “FoodserviceCo Acceptable Person”) (and if such proposed designee is
not a FoodserviceCo Acceptable Person, then the Shareholders shall be entitled
to continue designating a FoodserviceCo Replacement until a proposed designee is
a FoodserviceCo Acceptable Person). In the event that CraneCo is SpinCo and the
Icahn CraneCo Designee refuses to be appointed to, resigns from (other than
pursuant to Section 2.1(j)), or is rendered unable to serve on the CraneCo
Board, then the Shareholders shall be entitled to designate, and the Company or
CraneCo, as applicable, shall appoint to the CraneCo Board, a replacement (a
“CraneCo Replacement”) that is approved by the Board or the CraneCo Board, as
applicable, such approval, in each case, not to be unreasonably withheld,
conditioned or delayed (such approved CraneCo Replacement shall be deemed a
“CraneCo Acceptable Person”) (and if such proposed designee is not a CraneCo
Acceptable Person, then the Shareholders shall be entitled to continue
designating a CraneCo Replacement until a proposed designee is a CraneCo
Acceptable Person). Prior to any such Company Replacement, FoodserviceCo
Replacement or CraneCo Replacement (each a “Replacement”) becoming a Board or
FoodserviceCo Board or CraneCo Board member, as applicable, in replacement of an
Icahn Company Designee, Icahn FoodserviceCo Designee or Icahn CraneCo Designee
(each, an “Icahn Designee”), the Replacement shall execute a joinder agreement
in the form attached hereto as Exhibit B. Any such Replacement who executes such
joinder and becomes a Board or FoodserviceCo Board or CraneCo Board member in
replacement of an Icahn Designee shall be deemed to be an Icahn Company
Designee, Icahn FoodserviceCo Designee or Icahn CraneCo Designee, as applicable,
and an Icahn Designee for all purposes of this Agreement.
(d)    Notwithstanding anything in Sections 2.1(a), (b) or (c) to the contrary,
the Company and SpinCo each agree that any person employed by Icahn Enterprises
L.P. with the title of Managing Director or General Counsel (or any person
senior to such titles) as of the date hereof shall be a Company Acceptable
Person, a FoodserviceCo Acceptable Person or a CraneCo Acceptable Person, as
applicable.

6





--------------------------------------------------------------------------------




(e)    Subject to the right of the Shareholders to designate a Company
Replacement as set forth in Section 2.1(c), the Icahn Company Designee shall
serve until the 2016 Meeting, or until the Icahn Company Designee is required to
resign, or resigns, in accordance with the terms of this Agreement or until his
or her earlier death, resignation or removal by shareholders in accordance with
Section 180.0808 of the Wisconsin Business Corporation Law (“WBCL”); provided
that if FoodserviceCo is RemainCo, and if the first annual meeting of
stockholders of the Company following the Separation (the “First Meeting”) will
occur prior to the nine-month anniversary of the Separation Effective Time, then
the Company shall (i) nominate the Icahn Company Designee for election as a
member of the Board at the First Meeting, (ii) include the Icahn Company
Designee in the Company’s slate of directors and in its proxy statement for the
First Meeting, and (iii) use commercially reasonable efforts to cause the
election of the Icahn Company Designee to the Board at the First Meeting
(including soliciting proxies to vote for the Icahn Company Designee,
recommending that the Company’s stockholders vote in favor of the election of
the Icahn Company Designee and otherwise supporting the Icahn Company Designee
for election in a manner no less rigorous and favorable than the manner in which
the Company supports the Company’s other nominees for election at the First
Meeting in the aggregate). The Shareholders and the Icahn Company Designee agree
to provide the Company, in writing, with the information about the Icahn Company
Designee that is required by applicable law or is otherwise necessary for
inclusion in the Company’s proxy materials for the First Meeting promptly after
the Company requests such information from the Shareholders and the Icahn
Company Designee (provided that such information is also generally required of
all Board members), including, without limitation, that the Icahn Company
Designee will submit a completed and executed questionnaire in the form that
Company provides to outside directors generally.
(f)    (i) If FoodserviceCo will be SpinCo, subject to the right of the
Shareholders to designate a FoodserviceCo Replacement as set forth in Section
2.1(c), the Icahn FoodserviceCo Designee shall serve until the first annual
meeting of stockholders of FoodserviceCo after such Icahn FoodserviceCo Designee
is appointed to the FoodserviceCo Board or until the Icahn FoodserviceCo
Designee is required to resign, or resigns, in accordance with the terms of this
Agreement or until his or her earlier death, resignation or removal by
shareholders in accordance with Section 141(k) of the DGCL and FoodserviceCo’s
certificate or articles of incorporation and by-laws; provided that such first
annual meeting of stockholders of FoodserviceCo shall occur no earlier than the
nine-month anniversary of the Separation Effective Time and no later than the
twelve-month anniversary of the Separation Effective Time (provided that if such
twelve-month anniversary occurs within the 90-day period immediately following a
fiscal year end, then this deadline will be extended until 135 days after that
fiscal year end.
(ii)     If CraneCo will be SpinCo, subject to the right of the Shareholders to
designate a CraneCo Replacement as set forth in Section 2.1(c), the Icahn
CraneCo Designee shall serve until the first annual meeting of stockholders of
CraneCo after such Icahn CraneCo Designee is appointed to the CraneCo Board or
until the Icahn CraneCo Designee is required to resign, or resigns, in
accordance with the terms of this Agreement or until his or her earlier death,
resignation or removal by shareholders in accordance with Section 141(k) of the
DGCL and CraneCo’s certificate or articles of incorporation

7





--------------------------------------------------------------------------------




and by-laws; provided that such first annual meeting of stockholders of CraneCo
shall occur no earlier than the nine-month anniversary of the Separation
Effective Time and no later than the twelve-month anniversary of the Separation
Effective Time (provided that if such twelve-month anniversary occurs within the
90-day period immediately following a fiscal year end, then this deadline will
be extended until 135 days after that fiscal year end.
(g)    None of the Company, CraneCo nor FoodserviceCo shall be obligated to
include any Icahn Designee on its slate of directors proposed for election at
any annual or special meeting of the Company’s, CraneCo’s or FoodserviceCo’s
shareholders, except to the extent the Company is required pursuant to Section
2.1(e) to nominate the Icahn Company Designee at the First Meeting.
(h)    If (i) the Shareholders collectively cease to beneficially own an
aggregate Net Long Position of at least the Ownership Threshold or (ii) any
Shareholder or Icahn Designee materially breaches an obligation under this
Agreement or the Confidentiality Agreement and fails to cure such breach within
five business days of written notice from the Company specifying any such
breach, then the Icahn Company Designee agrees to, and the Shareholders agree to
cause the Icahn Company Designee to, promptly resign from the Board.
(i)    If, following the Separation, (i) the Shareholders collectively cease to
beneficially own an aggregate Net Long Position of Voting Securities of SpinCo
equal to at least 5% of the outstanding shares of Voting Securities of SpinCo or
(ii) any Shareholder or Icahn Designee materially breaches an obligation under
this Agreement or the Confidentiality Agreement and fails to cure such breach
within five business days of written notice from the Company specifying any such
breach, then the Icahn Designee serving on the board of directors of SpinCo (the
“SpinCo Board”), agrees to, and the Shareholders agree to cause such Icahn
Designee to, promptly resign from the SpinCo Board.
(j)    Prior to the Separation Effective Time, the Shareholders shall keep the
Company, and after the Separation Effective Time, the Shareholders shall keep
the Company and SpinCo, regularly apprised of the Net Long Position of the
Shareholders and their Affiliates with respect to the securities of the Company
and SpinCo, as applicable, to the extent that such position materially differs
from the ownership positions publicly reported on the Shareholders’ Schedule
13Ds with respect to the Common Stock and the common stock of SpinCo, as
applicable, and amendments thereto. For purposes of this Agreement: the term
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act; the term “Net Long Position” shall mean such shares of Common
Stock or common stock of SpinCo beneficially owned, directly or indirectly, that
constitute such person’s net long position as defined in Rule 14e-4 promulgated
under the Exchange Act mutatis mutandis, provided that “Net Long Position” shall
not include any shares as to which such person does not have the right to vote
or direct the vote or as to which such person has entered into a derivative or
other agreement, arrangement or understanding that hedges or transfers, in whole
or in part, directly or indirectly, any of the economic consequences of
ownership of such shares; and the terms

8





--------------------------------------------------------------------------------




“person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited.
ARTICLE 3    
COVENANTS
3.1    Covenants of the Shareholders
(a)    So long as the Company has not breached a Fundamental Covenant (as
hereinafter defined) or materially breached any other provision of this
Agreement, and failed to cure such breach of a Fundamental Covenant or other
provision within five (5) days following receipt of written notice from a
Shareholder of such breach, each of the Shareholders agrees that, and the
Shareholders shall cause each of their controlled Affiliates to agree that, at
the 2015 Meeting it shall vote, or cause to be voted, all of the shares of
Common Stock beneficially owned by it (x) in favor of the election of each of
the nominees on the slate of nominees recommended by the Board in the Company’s
proxy statement and on its proxy card; (y) in favor of the ratification of the
appointment of the independent registered public accounting firm appointed by
the Company for the then-current fiscal year; and (z) in favor of the advisory
vote to approve the compensation of the Company’s named executive officers.
Except as provided in the foregoing sentence, the Icahn Group shall not be
restricted from voting “For” or “Against” or “Abstaining” from any other
proposals at any annual or special meeting of the Company or SpinCo, including
at the 2015 Meeting. “Fundamental Covenants” shall mean (i) the covenant in
Section 2.1(a) to take action to increase the size of the Board by one member
and to appoint the Icahn Company Designee to fill the vacancy so created for a
term no less than through the 2016 Meeting, (ii) the covenant in Section 2.1(b)
to appoint either the Icahn FoodserviceCo Designee to the FoodserviceCo Board or
the Icahn CraneCo Designee to the CraneCo Board, as applicable, in each case
effective as of the Separation Effective Time and (iii) the covenant in Section
2.1(e).
(b)    Each of the Shareholders agrees that, from and including the date of this
Agreement until the later of (x) the day that is 15 days prior to the last day
of the advance notice deadline set forth in the Company’s by-laws with respect
to the (A) 2016 Meeting (which such deadline the Company agrees shall not be
earlier than January 29, 2016 and shall not be later than February 15, 2016), if
FoodserviceCo is SpinCo, or (B) the Company’s 2017 annual meeting of
shareholders (which such deadline the Company agrees shall not be earlier than
January 29, 2017 and shall not be later than February 15, 2017), if
FoodserviceCo is RemainCo, and (y) twenty-five days (25) after the date that no
Icahn Designee (including for the avoidance of doubt any Replacement) serves on
the Board (it being understood that if the Icahn Designee gives the Company at
least twenty-five (25) days advance written notice of his or her intent to
resign as a director prior to resigning, then the foregoing clause (y) shall
refer to the date that no Icahn Designee (including for the avoidance of doubt
any Replacement) serves on the Board rather than twenty-five (25) days after
such date; it being further understood that if the Icahn Designee is no longer a
member of the Board due to circumstances in which the Shareholders would be
entitled to appoint a Replacement, then an Icahn Designee shall be deemed to
continue to be a member of the Board for all purposes of this Agreement until
such time as the

9





--------------------------------------------------------------------------------




Shareholders irrevocably waive in writing any right to either designate such a
Replacement or appoint such a Replacement) (the “Company Standstill Period”), so
long as the Company has not breached a Fundamental Covenant in any respect and
has not breached any other provision of this Agreement in any material respect,
and failed to cure such breach of a Fundamental Covenant or other provision
within five (5) days following receipt of written notice from a Shareholder of
such breach, neither such Shareholder nor any controlled Affiliates of such
Shareholder will, directly or indirectly (it being understood and agreed that
none of the following restrictions shall apply to any Icahn Designee solely in
such person’s capacity as a director of the Company or in any way prevent or
restrict such director from discussing any of the matters described in the
following restrictions privately with other members of the Board solely in such
person’s capacity as a director in a manner consistent with his or her fiduciary
duties to the Company):
(i)    (A) seek any form of proxy from any person (other than the Shareholders
and their Affiliates and those holding Common Stock of which the Shareholders or
their Affiliates are the beneficial owners (as defined in Rule 13d-3 promulgated
under the Exchange Act) of such Common Stock) for the voting of any Common Stock
with respect to any matter for which a proxy statement has been filed with the
SEC and proxies are being solicited, (B) make any statement to any holder of
Common Stock (other than the Shareholders and their Affiliates and those holding
Common Stock of which the Shareholders or their Affiliates are the beneficial
owners (as defined in Rule 13d-3 promulgated under the Exchange Act) of such
Common Stock) stating how the Shareholders or their Affiliates intend to vote
their Common Stock with respect to any matter for which a proxy statement has
been filed and proxies are being solicited, or (C) make any statement
instructing any holder of Common Stock (other than the Shareholders and their
Affiliates and those holding Common Stock of which the Shareholders or their
Affiliates are the beneficial owners (as defined in Rule 13d-3 promulgated under
the Exchange Act) of such Common Stock) how they should vote their Common Stock
with respect to any matter for which a proxy statement has been filed and
proxies are being solicited, in each case, other than encouragement, advice or
influence that is consistent with the Company’s management’s recommendation with
respect to such matter;
(ii)    form, join or in any way participate in a “group” (as defined in Section
13(d) of the Exchange Act), other than the group that exists as of the date
hereof among the Shareholders and their controlled Affiliates, with other
holders of Common Stock in connection with any of the foregoing;
(iii)    present at any annual meeting or any special meeting of the Company’s
shareholders any proposal for consideration for action by shareholders, propose
any nominee for election to the Board (except as contemplated in Section 2.1) or
seek the removal of any member of the Board;
(iv)    grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any annual meeting or special meeting of shareholders) or deposit any Voting
Securities of the Company in a voting trust or subject them to a voting
agreement or other arrangement of similar

10





--------------------------------------------------------------------------------




effect (excluding customary brokerage accounts, margin accounts, prime brokerage
accounts and the like), in each case, except as provided in Section 3.1(a).
(v)    assert any right to inspect and/or copy any of the Company’s books and
records or shareholder list pursuant to the WBCL or on the basis of any common
law right, including without limitation under Sections 180.1601-1604 of the
WBCL; request that the Company approve an acquisition of Common Stock or a
transaction for purposes of, or otherwise waive or exclude the applicability of,
Section 180.1141 of the WBCL; or request that the Company waive or exclude the
applicability of Section 180.1150 of the WBCL, in each case, except as is
reasonably necessary to enable them to effect a tender offer or exchange offer
permitted under Section 3.1(b)(viii);
(vi)    institute, solicit, assist or join, as a party, any litigation,
arbitration or other similar proceeding against or involving the Company, its
subsidiaries or any of their current or former directors or officers (including
derivative actions) other than to enforce the provisions of this Agreement;
(vii)    acquire beneficial ownership of Voting Securities of the Company in an
amount that would result in the beneficial ownership of the Shareholders,
together with all of their Affiliates, exceeding (in the aggregate) 20% of the
outstanding Voting Securities of the Company; provided that, for the avoidance
of doubt, the foregoing 20% limitation in this Section 3.1(b)(vii) should not be
construed as approval (A) for purposes of Section 180.1141 of the WBCL or
Article 5 of this Agreement, of the purchase by the Shareholders of any “stock”
(as such term is defined in Section 180.1140(10) of the WBCL) of the Company or
(B) for purposes of Section 203 of the DGCL, of any transaction that resulted or
may result in the Shareholders or any Shareholder becoming an “interested
stockholder” (as such term is defined in Section 203 of the DGCL); and provided
further that if the Shareholders commence a tender offer or exchange offer
permitted under Section 3.1(b)(viii), then the Shareholders may consummate such
tender or exchange offer so long as the Shareholders will thereby acquire
beneficial ownership of at least a majority of the outstanding shares of Common
Stock and may thereafter acquire beneficial ownership of additional Voting
Securities of the Company;
(viii)    seek, propose, participate in, support, make any public announcement
with respect to, facilitate or assist any third party to seek or propose any
merger, consolidation, business combination, tender or exchange offer, sale or
purchase of assets, sale or purchase of securities, dissolution, liquidation,
restructuring, recapitalization, extraordinary dividend, significant share
repurchase or similar transaction of or involving the Company or any of its
Affiliates (other than SpinCo after the Separation Effective Time)
(collectively, a “Company Extraordinary Transaction”); provided that the
Shareholders shall be permitted to sell or tender their Voting Securities of the
Company, and otherwise receive consideration, pursuant to any Company
Extraordinary Transaction; and provided further that (A) if a third party (not a
party to this Agreement or an affiliate of a party) commences a tender offer or
exchange offer for all of the outstanding Voting Securities of the Company that
is recommended by the Company Board in its Recommendation Statement on Schedule
14D-9, then the

11





--------------------------------------------------------------------------------




Shareholders shall similarly be permitted to commence a tender offer or exchange
offer for all of the outstanding Voting Securities of the Company at the same or
higher consideration per share and (B) the Company may waive the restrictions in
this clause (viii) with the approval of the Board;
(ix)    request a special meeting of shareholders, support any third party in
any attempt to call a special meeting of shareholders or take any actions that
would require the Company to call a special meeting of shareholders pursuant to
Section 180.1150 of the WBCL;
(x)    direct or instruct any of their respective subsidiaries, officers,
directors, employees or controlled Affiliates to take any of the actions
expressly set forth in clauses (i) to (ix) and (xi), or advise or assist any
third party with respect to any such action; or
(xi)    request that the Company, or its officers or directors or any of its
Affiliates, directly or indirectly, amend or waive any provision of this Section
3.1(b) or Section 3.1(c) in a manner that would reasonably likely require public
disclosure.
As used in this Agreement, the term “Voting Securities” shall mean common stock
and any other equity securities of the Company or SpinCo, as applicable, having
the power to vote in the election of members of the Board or the SpinCo Board,
as applicable, or securities convertible into, or exercisable or exchangeable
for common stock or such other equity securities, whether or not subject to the
passage of time or other contingencies.
As used in Sections 3.1(b)(vii) and 3.1(c)(vii), the term “beneficial ownership”
of “Voting Securities” means ownership of: (i) Voting Securities, (ii) rights or
options to own or acquire any Voting Securities (whether such right or option is
exercisable immediately or only after the passage of time or upon the
satisfaction of one or more conditions (whether or not within the control of
such person), compliance with regulatory requirements or otherwise) and (iii)
any other economic exposure to Voting Securities, including through any
derivative transaction that gives any such person or any of such person’s
controlled Affiliates the economic equivalent of ownership of an amount of
Voting Securities due to the fact that the value of the derivative is explicitly
determined by reference to the price or value of Voting Securities, or which
provides such person or any of such person’s controlled Affiliates an
opportunity, directly or indirectly, to profit, or to share in any profit,
derived from any increase in the value of Voting Securities, in any case without
regard to whether (x) such derivative conveys any voting rights in Voting
Securities to such person or any of such person’s Affiliates, (y) the derivative
is required to be, or capable of being, settled through delivery of Voting
Securities, or (z) such person or any of such person’s Affiliates may have
entered into other transactions that hedge the economic effect of such
beneficial ownership of Voting Securities. For purposes of Sections 3.1(b)(vii)
and 3.1(c)(vii), no person shall be, or be deemed to be, the “beneficial owner”
of, or to “beneficially own,” any securities beneficially owned by any director
of the Company or SpinCo to the extent such securities were acquired directly
from the Company or SpinCo by such director as or pursuant to director
compensation for serving as a director of the Company or SpinCo.

12





--------------------------------------------------------------------------------




(c)    Each of the Shareholders agrees that from the Separation Effective Time
until the later of (x) the earlier of (A) the day that is 15 days prior to the
last day of the advance notice deadline set forth in SpinCo’s by-laws with
respect to the first annual meeting of stockholders of SpinCo and (B) the
nine-month anniversary of the Separation Effective Time and (y) twenty-five (25)
days after the date that no Icahn Designee (including for the avoidance of doubt
any Replacement) serves on the SpinCo Board (it being understood that if the
Icahn Designee gives SpinCo at least twenty-five (25) days advance written
notice of his or her intent to resign as a director prior to resigning, then the
foregoing clause (y) shall refer to the date that no Icahn Designee (including
for the avoidance of doubt any Replacement) serves on the SpinCo Board rather
than twenty-five (25) days after such date; it being further understood that if
the Icahn Designee is no longer a member of the SpinCo Board due to
circumstances in which the Shareholders would be entitled to appoint a
Replacement, then an Icahn Designee shall be deemed to continue to be a member
of the SpinCo Board for all purposes of this Agreement until such time as the
Shareholders irrevocably waive in writing any right to either designate such a
Replacement or appoint such a Replacement) (the “SpinCo Standstill Period”), so
long as SpinCo has not breached a Fundamental Covenant relevant to it in any
respect and has not breached any other provision of this Agreement in any
material respect, and failed to cure such breach of a Fundamental Covenant or
other provision within five (5) days following receipt of written notice from a
Shareholder of such breach, neither such Shareholder nor any controlled
Affiliates of such Shareholder will, directly or indirectly (it being understood
and agreed that none of the following restrictions shall apply to any Icahn
Designee solely in such person’s capacity as a director of SpinCo or in any way
prevent or restrict such director from discussing any of the matters described
in the following restrictions privately with other members of the SpinCo Board
in a manner consistent with his or her fiduciary duties to SpinCo):
(i)    (A) seek any form of proxy from any person (other than the Shareholders
and their Affiliates and those holding Voting Securities of SpinCo of which the
Shareholders or their Affiliates are the beneficial owners (as defined in Rule
13d-3 promulgated under the Exchange Act)) for the voting of any Voting
Securities of SpinCo with respect to any matter for which a proxy statement has
been filed with the SEC and proxies are being solicited, (B) make any statement
to any holder of Voting Securities of SpinCo (other than the Shareholders and
their Affiliates and those holding Voting Securities of SpinCo of which the
Shareholders or their Affiliates are the beneficial owners (as defined in Rule
13d-3 promulgated under the Exchange Act)) stating how the Shareholders or their
Affiliates intend to vote their Voting Securities of SpinCo with respect to any
matter for which a proxy statement has been filed and proxies are being
solicited, or (C) make any statement instructing any holder of such Voting
Securities of SpinCo (other than the Shareholders and their Affiliates and those
holding Voting Securities of SpinCo of which the Shareholders or their
Affiliates are the beneficial owners (as defined in Rule 13d-3 promulgated under
the Exchange Act)) how they should vote their Voting Securities with respect to
any matter for which a proxy statement has been filed and proxies are being
solicited, in each case, other than encouragement, advice or influence that is
consistent with the Company’s management’s recommendation with respect to such
matter;
(ii)    form, join or in any way participate in a “group” (as defined in Section
13(d) of the Exchange Act), other than the group the that exists as of the date

13





--------------------------------------------------------------------------------




hereof among the Shareholders and their controlled Affiliates, with other
holders of Voting Securities of SpinCo in connection with any of the foregoing;
(iii)    present at any annual meeting or any special meeting of SpinCo’s
shareholders any proposal for consideration for action by shareholders, propose
any nominee for election to the SpinCo Board (except as provided in Section 2.1)
or seek the removal of any member of the SpinCo Board;
(iv)    grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in SpinCo’s proxy card for any
annual meeting or special meeting of shareholders) or deposit any Voting
Securities of SpinCo in a voting trust or subject them to a voting agreement or
other arrangement of similar effect (excluding customary brokerage accounts,
margin accounts, prime brokerage accounts and the like).
(v)    assert any right to inspect and/or copy any of FoodServiceCo’s books and
records or shareholder list pursuant to the DGCL, the WBCL or on the basis of
any common law right, including without limitation under Section 220 of the
DGCL; or request that the Company approve an acquisition of Common Stock or a
transaction for purposes of, or otherwise waive or exclude the applicability of
Section 203 of the DGCL or Section 180.1141 of the WBCL, in each case, except as
is reasonably necessary to enable Shareholders to effect a tender offer or
exchange offer permitted under Section 3.1(c)(viii);
(vi)    institute, solicit, assist or join, as a party, any litigation,
arbitration or other similar proceeding against or involving the SpinCo, its
subsidiaries or any of its current or former directors or officers (including
derivative actions) other than to enforce the provisions of this Agreement;
(vii)    acquire beneficial ownership of Voting Securities of SpinCo in an
amount that would result in the beneficial ownership of the Shareholders,
together with all of their Affiliates, exceeding (in the aggregate) 20% of the
outstanding Voting Securities of SpinCo; provided that, for the avoidance of
doubt, the foregoing 20% limitation in this Section 3.1(c)(vii) should not be
construed as approval (A) for purposes of Section 180.1141 of the WBCL or
Article 5 of this Agreement, of the purchase by the Shareholders of any “stock”
(as such term is defined in Section 180.1140(10) of the WBCL) of SpinCo or (B)
for purposes of Section 203 of the DGCL, of any transaction that resulted or may
result in the Shareholders or any Shareholder becoming an “interested
stockholder” of SpinCo (as such term is defined in Section 203 of the DGCL); and
provided further that if the Shareholders commence a tender offer or exchange
offer permitted under Section 3.1(c)(viii), then the Shareholders may consummate
such tender or exchange offer so long as the Shareholders will thereby acquire
beneficial ownership of at least a majority of the outstanding shares of common
stock of SpinCo and may thereafter acquire beneficial ownership of additional
Voting Securities of the SpinCo;
(viii)    seek, propose, participate in, support, make any public announcement
with respect to, facilitate or assist any third party to seek or propose any
merger, consolidation, business combination, tender or exchange offer, sale or
purchase of assets, sale or

14





--------------------------------------------------------------------------------




purchase of securities, dissolution, liquidation, restructuring,
recapitalization, extraordinary dividend, significant share repurchase or
similar transaction of or involving SpinCo or any of its Affiliates (other than
the Company after the Separation Effective Time) (collectively, a “SpinCo
Extraordinary Transaction”); provided that the Shareholders shall be permitted
to sell or tender their Voting Securities of SpinCo, and otherwise receive
consideration, pursuant to any SpinCo Extraordinary Transaction; and provided
further that (A) if a third party (not a party to this Agreement or an affiliate
of a party) commences a tender offer or exchange offer for all of the
outstanding Voting Securities of SpinCo that is recommended by the SpinCo Board
in its Recommendation Statement on Schedule 14D-9, then the Shareholders shall
similarly be permitted to commence a tender offer or exchange offer for all of
the outstanding Voting Securities of SpinCo at the same or higher consideration
per share and (B) SpinCo may waive the restrictions in this clause (viii) with
the approval of its board of directors;
(ix)    request a special meeting of shareholders or support any third party in
any attempt to call a special meeting of shareholders of SpinCo;
(x)    direct or instruct any of their respective subsidiaries, officers,
directors, employees or controlled Affiliates to take any of the actions
expressly set forth in clauses (i) to (ix) and (xi), or advise or assist any
third party with respect to any such action; or
(xi)    request that SpinCo or its officers or directors or any of its
Affiliates, directly or indirectly, amend or waive any provision of this Section
3.1(c) in a manner that would reasonably likely require public disclosure.
(d)    The Shareholders shall, and shall cause their applicable Affiliates to,
promptly file an amendment to their Schedule 13D reporting entry into this
Agreement, amending applicable items to conform to their obligations hereunder
and appending or incorporating by reference this Agreement as an exhibit
thereto. The Shareholders shall also provide the Company and its counsel with a
copy of such amendment to their Schedule 13D in advance of filing such amendment
with the SEC and shall consider any reasonable comments proposed in a timely
manner by the Company.
(e)    As a condition to his or her appointment to the Board or the
FoodserviceCo Board or the CraneCo Board, as applicable, each Icahn Designee
agrees that he or she will be bound by all current policies, codes and
guidelines applicable to directors of the Company or FoodserviceCo or CraneCo,
as applicable, in effect as of the date hereof; provided that none of the
Shareholders or their Affiliates (other than the Icahn Designees) shall be
subject to any such policy, code or guidelines, whether in effect as of the date
hereof or adopted after the date of this Agreement. Each Icahn Designee
acknowledges that, apart from this Agreement, as a director, he or she will be
bound by all then current policies, codes and guidelines applicable to directors
of the Company or FoodserviceCo or CraneCo, as applicable, in effect from time
to time during his or her service as a director; provided that any violation of
such policies, codes or guidelines by an Icahn Designee shall not be, and shall
not be deemed to be, a breach of this Agreement.

15





--------------------------------------------------------------------------------




3.2    Covenants of the Company
(a)    The Company shall promptly file a Current Report on Form 8-K reporting
entry into this Agreement and appending or incorporating by reference this
Agreement as an exhibit thereto.
(b)    The Company shall provide the Shareholders and their counsel with a copy
of the Form 8-K referenced in clause (a) in advance (but in no event later than
one day) of filing such Current Report on Form 8-K and shall consider any
reasonable comments proposed in a timely manner by the Shareholders.
(c)    During the Company Standstill Period, the Company agrees not to reduce
the ownership threshold (as it applies to shareholders generally and/or to the
Shareholders specifically) included in the Rights Agreement between the Company
and Computershare Trust Company, N.A., dated as of March 21, 2007 (or any
replacement, amended or modified Rights Plan, the “Rights Agreement”), to below
20% of the then total outstanding Voting Securities.
(d)    Except as expressly permitted by this Agreement, (i) from the date of the
appointment of the Icahn Company Designee to the end of the Company Standstill
Period, the Company agrees not to propose or seek the removal of the Icahn
Company Designee from the Board and (ii) from the Separation Effective Time to
the end of the SpinCo Standstill Period, SpinCo agrees not to propose or seek
the removal of the Icahn Designee from its board of directors.
(e)    Immediately prior to the Separation Effective Time, the Company shall
cause SpinCo to execute and deliver to Shareholders a joinder agreement in the
form attached hereto as Exhibit C.
(f)    Upon becoming a member of the Board or the FoodserviceCo Board or the
CraneCo Board, as applicable, each Icahn Designee shall have the same rights
(including for the avoidance of doubt with respect to consideration for
committee appointments) and duties as any other board member of the Company or
FoodserviceCo or CraneCo, as applicable. From and after the date of appointment
of an Icahn Designee, so long as the Icahn Designee is a member of the Board or
the FoodserviceCo Board or the CraneCo Board, as applicable, (1) such board
shall not form an Executive Committee or any other committee with functions
similar to those customarily granted to an Executive Committee unless the Icahn
Designee is offered membership on such committee, (2) the Icahn Designee shall
be offered membership on the Compensation Committee or the Corporate Governance
Committee of such board of directors, and (3) with respect to any consideration
by such board of appointment and employment of the CEO and CFO, mergers,
acquisitions of material assets, dispositions of material assets, or any other
Company Extraordinary Transaction or SpinCo Extraordinary Transaction, as
applicable, such consideration, and voting with respect thereto, shall take
place only at the full board level or in committees of which the Icahn Designee
is a member (subject to recusal of the Icahn Designee from such portions of
board or committee meetings, if any, involving actual conflicts between the
Company or FoodserviceCo or CraneCo, as applicable, and one or more of the
Shareholders).

16





--------------------------------------------------------------------------------




(g)    For any annual meeting of stockholders of the Company subsequent to the
2015 Meeting, the Company shall notify the Shareholders in writing no less than
thirty (30) days before the last day of the advance notice deadline set forth in
the Company’s bylaws if the Icahn Company Designee will be nominated by the
Company for election as a director at such annual meeting and, if the Icahn
Designee is to be so nominated, shall use reasonable best efforts to cause the
election of the Icahn Company Designee so nominated by the Company (including
soliciting proxies to vote for the Icahn Company Designee, recommending that the
Company’s shareholders vote in favor of the election of the Icahn Company
Designee and otherwise supporting the Icahn Company Designee for election in a
manner no less rigorous and favorable than the manner in which the Company
supports the Company’s other nominees for election at such meeting in the
aggregate).
(h)    For any annual meeting of stockholders of SpinCo subsequent to Separation
Effective Time, SpinCo shall notify the Shareholders in writing no less than
thirty (30) days before the last day of the advance notice deadline set forth in
SpinCo’s bylaws if the relevant Icahn Designee will be nominated by SpinCo for
election as a director at such annual meeting and, if the relevant Icahn
Designee is to be so nominated, shall use reasonable best efforts to cause the
election of such Icahn Designee so nominated by SpinCo (including soliciting
proxies to vote for such Icahn Designee, recommending that SpinCo’s shareholders
vote in favor of the election of such Icahn Designee and otherwise supporting
such Icahn Designee for election in a manner no less rigorous and favorable than
the manner in which SpinCo supports SpinCo’s other nominees for election at such
meeting in the aggregate).
(i)    To the extent permitted by law and the Company’s existing insurance
coverage or the insurance coverage of SpinCo, as applicable, from and after the
date that an Icahn Designee is appointed to the Company Board or the
FoodserviceCo Board or the CraneCo Board, as applicable, each Icahn Designee
shall be covered by the same indemnification and insurance provisions and
coverage as are applicable to the individuals that are directors of the Company
or FoodserviceCo or CraneCo, as applicable, at such time.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
4.1    Representations of the Shareholders
The Shareholders represent and warrant as follows:
(a)    The Shareholders have the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.
(b)    (i) The Shareholders, together with their Affiliates and any “group” that
the Shareholders are part of, beneficially own and have the power to vote,
directly or indirectly, an aggregate of 10,582,660 shares of Common Stock, (ii)
except for such ownership, do not beneficially own any Common Stock, or
securities relating to Common Stock; and (iii) have a Net Long Position of
10,582,660 shares of Common Stock.

17





--------------------------------------------------------------------------------




(c)    To the knowledge of the Shareholders, each Icahn Designee (A) is
“independent” under the New York Stock Exchange listing standards and Rule 10A-3
promulgated under the Exchange Act, (B) is not an “interested person”, as
defined in the Investment Company Act of 1940, as amended, of the Shareholders
and (C) has no agreements, arrangements or understandings (whether compensatory
or otherwise) with any of the Shareholders or their Affiliates directly relating
to the Shareholders’ investment in Common Stock, other than general employment
agreements.
4.2    Representations of the Company
The Company represents and warrants that the Company has the power and authority
to execute, deliver and carry out the terms and provisions of this Agreement and
to consummate the transactions contemplated hereby and that the Board has
approved the terms and provisions of this Agreement and the consummation by the
Company of the transactions contemplated by this Agreement.
ARTICLE 5    
WISCONSIN BUSINESS COMBINATION STATUTE
5.1    Approval of Ownership
The Company represents and warrants that (i) the Board has, subject to the
execution and delivery of this Agreement by all of the Shareholders and to the
provisions of Section 5.2, approved, effective as of the date hereof, for
purposes of Section 180.1141 of the WBCL, the purchase by the Shareholders
(whether directly or through one or more of their controlled Affiliates) of
additional “stock” (as such term is defined in Section 180.1140(10) of the WBCL)
of the Company that would result in the Shareholders or their controlled
Affiliates becoming the “beneficial owner” (as such term is defined in Section
180.1140(3) of the WBCL) of up to, but not more than, 14.99% of the outstanding
“voting stock” (as such term is defined in Section 180.1140(13) of the WBCL) of
the Company, subject to the last two sentences of this Section 5.1; and (ii)
because (assuming the accuracy of the Shareholders’ representation contained in
Section 4.1(b)(i)) the approval by the Board of the purchase by the Shareholders
(whether directly or through one or more of their controlled Affiliates) of
additional stock of the Company in clause (i) is effective prior to the “stock
acquisition date” (as such term is defined in Section 180.1140(11) of the WBCL)
with respect to the Shareholders and their controlled Affiliates, the
Shareholders and their controlled Affiliates, collectively, and each of them
individually so long as each is part of a “group” (as defined in Section 13(d)
of the Exchange Act) among the Shareholders and their controlled Affiliates,
shall not be, nor shall they be deemed to be, an “interested stockholder” (as
such term is defined in Section 5.2) or subject to the prohibition against a
“business combination” (as such term is defined in Section 180.1140(4) of the
WBCL) with the Company under Section 180.1141 of the WBCL, in each case as a
result of the acquisition of additional voting stock of up to, but not more
than, 14.99% of the outstanding voting stock of the Company. Notwithstanding the
foregoing, such Board approval shall terminate and be of no further force and
effect in the event that after first purchasing additional stock of the Company
such that they beneficially own greater than 10.00% of the outstanding voting
stock of the Company, the Shareholders (whether directly or through one or

18





--------------------------------------------------------------------------------




more of their controlled Affiliates) subsequently sell, transfer or otherwise
dispose of voting stock of the Company such that the Shareholders cease to be
the “beneficial owner” of greater than 10.00% of the outstanding voting stock of
the Company. Further, if the Shareholders, at any time, beneficially own more
than 14.99% of the Company’s then outstanding voting stock in the aggregate due
solely to a reduction in the outstanding shares of Common Stock (whether or not
the Shareholders were aware of such a reduction in the outstanding Common
Stock), the approval provided by this Section 5.1 shall not be, and shall not be
deemed to be, terminated and shall remain in force and effect in accordance with
this Section 5.1, and no Shareholder shall be deemed to be an “interested
stockholder” under Section 5.2 below, in each case, unless and until such later
time as the Shareholders acquire additional “voting stock” of the Company. It is
understood that, for purposes of this Article 5, the 14.99% shall be calculated
using the number of outstanding shares of Common Stock as most recently publicly
disclosed by the Company in a report on Form 10-K, Form 10-Q or Form 8-K, as
filed with the SEC.
5.2    Limited Approval
The provisions of Sections 180.1140, 180.1141, 180.1142, 180.1143 and 180.1144,
and any applicable definitions in Section 180.0103, of the WBCL, as in effect on
the date hereof, are hereby incorporated by reference into this Agreement for
purposes of this Article 5 only, provided that (i) the definition of “interested
stockholder” contained in Section 180.1140(8) of the WBCL is deemed amended to
substitute 15% for 10% wherever 10% appears in such definition and (ii) Section
180.1143(3) of the WBCL is deemed amended to substitute 15% for 10% wherever 10%
appears therein. If at any time the Shareholders become an “interested
stockholder” under such amended definition, subject to the last two sentences of
Section 5.1 above, the provisions of Sections 180.1140, 180.1141, 180.1142,
180.1143 and 180.1144, and any applicable definitions in Section 180.0103, of
the WBCL shall govern. The consummation (or attempted consummation) of a
“business combination” by any Shareholder or any controlled Affiliate or
“associate” (as defined in Section 180.1140(2) of the WBCL) of a Shareholder who
at the time is an “interested stockholder” (as such term is defined in this
Section 5.2) of the Company in a manner that is prohibited by the provisions of
the WBCL as incorporated by reference and amended herein (including, without
limitation, with changes to the percentages contained in the first sentence of
this Section 5.2) shall be deemed to be a breach (or threatened breach) of this
Agreement by the Shareholders. For the avoidance of doubt, no purchase or other
acquisition of Common Stock by the Shareholders, including, without limitation,
any such purchase or acquisition as a result of which the Shareholders or their
controlled Affiliates become the beneficial owner of greater than 14.99% of the
outstanding voting stock of the Company, shall be, in and of itself, a violation
or breach of any of the provisions of this Article 5.
5.3    Effect of Approval
The Company agrees that it shall not at any time reduce, revoke, amend or
otherwise modify the approval granted in this Article V without the prior
written consent of the Shareholders. The Shareholders acknowledge that the
approval granted in Section 5.1 above is limited as set forth in this Article 5
and is effective only to the extent of such limitation.

19





--------------------------------------------------------------------------------




ARTICLE 6    
GENERAL
6.1    Notices
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile
or electronic mail, upon confirmation of receipt:
If to the Company:
The Manitowoc Company, Inc.
2400 South 44th Street
Manitowoc, WI 54221
Attention: Maurice D. Jones
Email: Maurice.Jones@Manitowoc.com
With a copy to (which shall not constitute notice):
Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202

Attention: Jay O. Rothman
Email: JRothman@foley.com

Attention: Patrick G. Quick
Email: PGQuick@foley.com

Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive
Chicago, Illinois 60606

Attention: Gary P. Cullen
Email: Gary.Cullen@skadden.com
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Richard J. Grossman
Email: richard.grossman@skadden.com

20





--------------------------------------------------------------------------------




If to the Shareholders:
Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, New York 10153
Attention: Keith Cozza
Email: KCozza@sfire.com
with a copy to (which shall not constitute notice):
Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, New York 10153
    
Attention: Andrew Langham
Louie Pastor 
Email: alangham@sfire.com
LPastor@sfire.com



6.2    No Third-Party Beneficiaries
Nothing in this Agreement, whether express or implied, is intended to or shall
confer any rights, benefits or remedies under or by reason of this Agreement on
any persons other than the parties hereto, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party; provided that from and after the Separation Effective
Time, SpinCo shall be a beneficiary of this Agreement and both SpinCo and the
Company shall be bound to this Agreement as applicable.
6.3    Confidentiality
The Company and SpinCo hereby agree that: (i) each Icahn Designee is permitted
to and may provide confidential information to the Shareholders and their
representatives subject to and in accordance with the terms of the
confidentiality agreement in the form attached hereto as Exhibit D (the
“Confidentiality Agreement”), (ii) the Company will execute and deliver the
Confidentiality Agreement to the Shareholders substantially contemporaneously
with execution and delivery thereof by the other signatories thereto and (iii)
prior to the Separation Effective Time, SpinCo will execute and deliver to the
Shareholders a confidentiality agreement substantially in the form of the
Confidentiality Agreement (except that SpinCo shall replace the Company as the
signing person).
6.4    Communications; Publicity
(a)    The parties agree that the press releases attached as Exhibit E and
Exhibit F will be issued upon execution of this Agreement, and no party will
make any statement that is inconsistent with such press release, through any
media, whether written or oral.

21





--------------------------------------------------------------------------------




(b)    During the Company Standstill Period: (i) the Shareholders, their
respective officers and directors and the Shareholders’ controlled Affiliates
shall refrain from making or causing to be made, by press release or similar
public statement, whether written or oral, to the press or media (including via
any form of social media), or in an SEC filing, any statement or announcement
that constitutes an ad hominem attack on (as distinct from objective statements
or announcements reflecting business criticism) the Company, its officers or
directors or any person who has served as an officer or director of the Company
in the past; provided, that, with respect to any statement or announcement
reflecting business criticism that is made in writing, the Shareholders shall
provide the Company with a copy of such statement or announcement at least
forty-eight (48) hours (such time to commence at the time notice is provided to
the Company setting forth such statement in accordance with Section 6.1) prior
to making such statement (or such earlier time as the Company shall have made
such statement public), and (ii) the Company, its Affiliates and their
respective officers and directors shall refrain, from making or causing to be
made, by press release or similar public statement, whether written or oral, to
the press or media, or in an SEC filing, any statement or announcement that
constitutes an ad hominem attack on (as distinct from objective statements or
announcements reflecting business criticism) the Shareholders, their officers or
directors or any person who has served as an officer or director of the
Shareholders in the past or the Icahn Company Designees; provided, that, with
respect to any statement or announcement reflecting business criticism that is
made in writing, the Company shall provide the Shareholders with a copy of such
statement or announcement at least forty-eight (48) hours (such time to commence
at the time notice is provided to the Shareholders in accordance with Section
6.1) prior to making such statement or announcement (or such earlier time as the
Shareholders shall have made such statement public). The foregoing shall not
prevent the making of any factual statement as required by applicable legal
process, subpoena, or legal requirement or as part of a response to a request
for information from any governmental authority with jurisdiction over the party
from whom information is sought.
(c)    During the SpinCo Standstill Period: (i) the Shareholders, their
respective officers and directors and the Shareholders’ controlled Affiliates
shall refrain from making or causing to be made, by press release or similar
public statement, whether written or oral, to the press or media (including via
any form of social media), or in an SEC filing, any statement or announcement
that constitutes an ad hominem attack on (as distinct from objective statements
or announcements reflecting business criticism) SpinCo, its officers or
directors or any person who has served as an officer or director of SpinCo or
the Company in the past; provided, that, with respect to any statement or
announcement reflecting business criticism that is made in writing, the
Shareholders shall provide SpinCo with a copy of such statement or announcement
at least forty-eight (48) hours (such time to commence at the time notice is
provided to SpinCo setting forth such statement in accordance with Section 6.1)
prior to making such statement (or such earlier time as SpinCo shall have made
such statement public), and (ii) SpinCo, its Affiliates and their respective
officers and directors shall refrain, from making or causing to be made, by
press release or similar public statement, whether written or oral, to the press
or media, or in an SEC filing, any statement or announcement that constitutes an
ad hominem attack on (as distinct from objective statements or announcements
reflecting business criticism) the Shareholders, their officers or directors or
any person who has served as an officer

22





--------------------------------------------------------------------------------




or director of the Shareholders in the past or the Icahn FoodserviceCo Designee
or Icahn CraneCo Designee, as applicable; provided, that, with respect to any
statement or announcement reflecting business criticism that is made in writing,
SpinCo shall provide the Shareholders with a copy of such statement or
announcement at least forty-eight (48) hours (such time to commence at the time
notice is provided to the Shareholders in accordance with Section 6.1) prior to
making such statement or announcement (or such earlier time as the Shareholders
shall have made such statement public). The foregoing shall not prevent the
making of any factual statement as required by applicable legal process,
subpoena, or legal requirement or as part of a response to a request for
information from any governmental authority with jurisdiction over the party
from whom information is sought.
(d)    The Board during the Company Standstill Period, and the SpinCo Board
during the SpinCo Standstill Period, shall not adopt a policy aimed specifically
at precluding members of its board of directors from speaking to Mr. Icahn, and
if asked by any member of its board of directors, will advise such board member
that he or she may speak to Mr. Icahn (but subject to the Confidentiality
Agreement), if they are willing to do so (but may caution them regarding
specific matters, if any, that involve conflicts between the Company or SpinCo,
as applicable, and the Shareholders and may remind them of their fiduciary
duties).
6.5    Governing Law
This letter agreement shall be governed and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of law principles
thereof, except that the laws (including common law) of the State of Wisconsin
shall govern the provisions of this Agreement (including documents and
instruments referred to herein) relating to matters involving the WBCL and legal
principles applicable to corporations incorporated in Wisconsin and their
directors and officers. The parties and their respective Representatives: (i)
irrevocably and unconditionally consent and submit to the exclusive jurisdiction
of the state and federal courts located in the State of Delaware for purposes of
any action, suit or proceeding arising out of or relating to this letter
agreement; (ii) agree that service of any process, summons, notice or document
by U.S. registered mail to the address set forth in Section 6.1 shall be
effective service of process for any action, suit or proceeding brought against
them; (iii) irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of or relating to this
letter agreement in any state or federal court located in the State of Delaware;
(iv) irrevocably waives the right to trial by jury; and (v) irrevocably and
unconditionally waive the right to plead or claim, and irrevocably and
unconditionally agree not to plead or claim, that any action, suit or proceeding
arising out of or relating to this letter agreement that is brought in any state
or federal court located in the State of Delaware has been brought in an
inconvenient forum.
6.6    Assignment
This Agreement and the rights and obligations herein may not be assigned or
otherwise transferred, in whole or in part, without the express written consent
of the other party. This Agreement, however, shall be binding on successors of
the parties hereto.

23





--------------------------------------------------------------------------------




6.7    Amendments; Waivers
This Agreement may only be amended pursuant to a written agreement executed by
all the parties, and no waiver of compliance with any provision or condition of
this Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
6.8    Entire Agreement
This Agreement (including the exhibits hereto) constitutes the entire agreement
of all the parties and except as provided herein supersedes any and all prior
and contemporaneous agreements, memoranda, arrangements and understandings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof. No representation, warranty, promise, inducement or
statement of intention has been made by any party that is not contained in this
Agreement, and no party shall be bound by, or be liable for, any alleged
representation, promise, inducement or statement of intention not contained
herein. The parties expressly disclaim reliance on any information, statements,
representations or warranties regarding the subject matter of this Agreement
other than the terms of this Agreement.
6.9    Counterparts
This Agreement may be executed in two or more counterparts (including by
facsimile or .PDF transmission), each of which shall be deemed to be an
original, but all of which together shall constitute one binding agreement on
the parties, notwithstanding that not all parties are signatories to the same
counterpart.
6.10    Expenses
Except as otherwise explicitly provided for herein, all attorneys’ fees, costs
and expenses incurred in connection with this Agreement and all matters related
hereto will be paid by the party incurring such fees, costs or expenses.
6.11    Captions
The captions contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.
6.12    Specific Performance
The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that such damage would not be adequately compensable in damages. It
is accordingly agreed that the parties are entitled to seek an injunction or
specific performance of the terms hereof in addition to any other remedies at
law or in equity, and a party will not take any action, directly or

24





--------------------------------------------------------------------------------




indirectly, in opposition to another party seeking relief on the grounds that
any other remedy or relief is available at law or in equity, and the parties
further agree to waive any requirement for the security or posting of any bond
in connection with such remedy or relief.
6.13    Severability
If any provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
6.14    Breaches by the Board
In the event of any breach of this Agreement of the obligations with respect to
the Board or the SpinCo Board such breach shall be deemed a breach by the
Company or SpinCo, as applicable. Any such breach shall be subject to all
remedies available to the Shareholders, including but not limited to Section
6.12.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]



25





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
The Manitowoc Company, Inc.


 
 
By:______________ 
Name:
Title:


 
 

 






--------------------------------------------------------------------------------




ICAHN PARTNERS MASTER FUND LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC
By: Barberry Corp., its sole member
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
By: Hopper Investments LLC, general partner
By: Barberry Corp., its sole member


 
 
By:__________________
Name:
Title:


 
 
ICAHN CAPITAL LP
By: IPH GP LLC, its general partner
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
IPH GP LLC
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES HOLDINGS L.P.
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES G.P. INC.


 
 
By: _________________
Name:
Title:
 
 





_______________________________________
Carl C. Icahn






--------------------------------------------------------------------------------




EXHIBIT A
ICAHN PARTNERS MASTER FUND LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
ICAHN CAPITAL LP
IPH GP LLC
ICAHN ENTERPRISES HOLDINGS L.P.
ICAHN ENTERPRISES G.P. INC.
CARL C. ICAHN




--------------------------------------------------------------------------------




EXHIBIT B
JOINDER AGREEMENT
WHEREAS, the undersigned (the “Joining Party”) wishes to become a member of the
Board of Directors (the “Board”) of [The Manitowoc Company, Inc., a Wisconsin
corporation] [[_____________], a Delaware corporation] (the “Company”), pursuant
to the Settlement Agreement by and among the parties listed on Exhibit A thereto
and [the Company] [The Manitowoc Company, Inc.] (the “Settlement Agreement”),
dated February 6, 2015, a copy of which is attached hereto; and
WHEREAS, as a condition to becoming a member of the board of directors of the
Company (the “Board”), the Joining Party must become a party to the Settlement
Agreement by signing this Joinder Agreement.
NOW, THEREFORE, the Joining Party hereby joins in the Settlement Agreement and
agrees that, immediately upon being appointed to the Board by action of the
Board, (a) the Joining Party shall be deemed a [“Company Replacement”]
[“[FoodserviceCo][CraneCo] Replacement”] and an [“Icahn Company Designee”]
[“Icahn [FoodserviceCo][CraneCo] Designee”], within the meaning of the
Settlement Agreement and (b) the Joining Party shall be bound by all of the
terms of the Settlement Agreement applicable to a [Company Replacement]
[[FoodserviceCo][CraneCo] Replacement] and an [Icahn Company Designee] [Icahn
[FoodserviceCo][CraneCo] Designee] thereunder.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Settlement Agreement.
[Signature page follows]

2





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
___________, 201_.


______________________________________________    
Name: ______________________________                     
      


ACCEPTED:


THE MANITOWOC COMPANY, INC.




By: _______________________________                        
Name: __________________________                    
Title: ___________________________                    







3





--------------------------------------------------------------------------------




EXHIBIT C
JOINDER AGREEMENT
WHEREAS, The Manitowoc Company, Inc. (the “Company”) has entered into that
certain Settlement Agreement by and among the parties listed on Exhibit A
thereto (the “Shareholders”) and the Company (the “Settlement Agreement”), dated
February 6, 2015, a copy of which is attached hereto; and
WHEREAS, the Company’s management is pursuing a plan to separate the Company’s
Cranes business (the “Cranes Business”) and Foodservice business (the
“Foodservice Business”) into two independent, publicly-traded companies (the
“Separation”, and the effective time of the Separation, the “Separation
Effective Time”), after which the undersigned [_____________], a Delaware
corporation (the “Joining Party”), will be an independent, publicly-traded
company that owns and operates the [Cranes][Foodservice] Business; and
WHEREAS, the Settlement Agreement requires that the Joining Party execute and
deliver to the Shareholders this Joinder Agreement.
NOW, THEREFORE, the Joining Party hereby joins in the Settlement Agreement and
agrees that, immediately upon the Separation Effective Time, it shall be deemed
to be [“CraneCo”][“FoodserviceCo”] and “SpinCo” within the meaning of the
Settlement Agreement and shall be bound by all of the terms and conditions of
the Settlement Agreement applicable to [CraneCo][FoodserviceCo] and SpinCo
thereunder.
[Signature page follows]

4





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
___________, 201_.
[Joining Party]


By:_____________________________        Name:
Title:


ACCEPTED:


ICAHN PARTNERS MASTER FUND LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC
By: Barberry Corp., its sole member
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
By: Hopper Investments LLC, general partner
By: Barberry Corp., its sole member
 
 
By: ______________________________
Name:
Title:
 
 
ICAHN CAPITAL LP
By: IPH GP LLC, its general partner
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
IPH GP LLC
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES HOLDINGS L.P.
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES G.P. INC.
 
 
By: _______________________________
Name:
Title:
 
 





_______________________________________                
Carl C. Icahn



5





--------------------------------------------------------------------------------




EXHIBIT D
THE MANITOWOC COMPANY, INC.
______________, 2015
To: Each of the persons or entities listed on the last signature page hereto
(“you” or the “Icahn Group”)
Ladies and Gentlemen:
You have requested that the Company provide you with certain information
concerning The Manitowoc Company, Inc. and/or its subsidiaries, affiliates or
divisions (collectively, the “Company”), and you have requested that the Icahn
Designee (as defined in the Settlement Agreement, dated as of February 6, 2015,
among the parties thereto (the “Settlement Agreement”)), who may be appointed to
the Board of Directors of the Company, and who is (but is not required to be) an
employee of an affiliate of the Icahn Group, be permitted to discuss with you
certain information concerning the Company. The Company may, if and to the
extent it desires to do so (in its sole and absolute discretion, subject to the
limitations set forth herein) disclose information to you and your
Representatives (as hereinafter defined). The Company further understands and
agrees that, subject to the terms of, and in accordance with, this letter
agreement, the Icahn Designee may, if and to the extent he or she desires to do
so (in his or her sole and absolute discretion, subject to the limitations set
forth herein) disclose information that the Icahn Designee obtains while a
member of the Board of Directors of the Company to you and your Representatives
and may discuss such information with you and your Representatives. As a result,
you may receive certain non-public information regarding the Company. You
acknowledge that this information is proprietary to the Company and may include
price-sensitive information, certain trade secrets or other business information
the disclosure of which could harm the Company. In consideration for, and as a
condition of, the information being furnished to you and, subject to the
restrictions in paragraph 2, you and your Representatives agree to treat any and
all information concerning the Company that is furnished to you or your
Representatives (regardless of the manner in which it is furnished, including
without limitation in written or electronic format or orally, gathered by visual
inspection or otherwise) by the Icahn Designee or by or on behalf of the
Company, together with any notes, analyses, reports, models, compilations,
studies, interpretations, documents, records or extracts thereof containing,
referring, relating to, based upon or derived from such information, in whole or
in part (collectively, “Evaluation Material”), in accordance with the provisions
of this letter agreement, and to take or abstain from taking the other actions
hereinafter set forth. The term “Representatives” shall mean, with respect to
the Company, any of its directors (excluding the Icahn Designee), key officers
or employees, financial advisors and attorneys and, with respect to you, any of
your directors, key officers or employees (including the Icahn Designee), and
attorneys.
1.The term “Evaluation Material” does not include information that (a) is or has
become generally available to the public other than as a result of a direct or
indirect disclosure by you or your Representatives in violation of this letter
agreement or any obligation of confidentiality, (b) was within your or any of
your Representatives’ (other than the Icahn Designee’s) possession on a
non­confidential basis prior to its being furnished to you by the Icahn Designee
or by or on behalf of the Company or (c) is received from a source other than
the Icahn Designee or the Company;

6





--------------------------------------------------------------------------------




provided, that in the case of (b) or (c) above you did not have reason to
believe that the source of such information was bound by a confidentiality
agreement with or other contractual, legal, statutory, regulatory (including by
virtue of stock exchange rules) or fiduciary obligation of confidentiality to
the Company or any other person with respect to such information at the time the
same was disclosed.


2.Except as otherwise set forth in this letter agreement, you and your
Representatives will, and you will cause your Representatives to, (a) keep the
Evaluation Material confidential and (b) not disclose any of the Evaluation
Material in any manner whatsoever without the prior written consent of the
Company; provided, however, that you may disclose any of such information to
your Representatives (i) who may need to know such information for the purpose
of advising you and (ii) who are informed by you of the confidential nature of
such information and have agreed to comply with the confidentiality and other
obligations applicable with respect to Representatives under this letter
agreement; provided, further, that you will be responsible for any violation of
this letter agreement by your Representatives as if they were parties hereto,
except that you will not be so responsible with respect to any such
Representative who has become an Additional Signatory hereto pursuant to a
counterpart letter agreement executed by such Representative and the Company. It
is understood and agreed that the Icahn Designee shall not disclose to you or
your Representatives any Legal Advice (as defined below) that may be included in
the Evaluation Material with respect to which such disclosure would constitute a
waiver of the Company’s attorney­client privilege or attorney work product
privilege; provided, however, that the Icahn Designee may provide such
disclosure unless he or she has taken any action, or failed to take any action,
where such action or failure to act has the purpose or effect of waiving the
Company’s attorney-client privilege or attorney work product privilege with
respect to any portion of such Legal Advice and if reputable outside legal
counsel of national standing provides the Company with a written opinion that
such disclosure will not waive the Company’s attorney­client privilege or
attorney work product privilege with respect to such Legal Advice. “Legal
Advice” as used herein shall be solely and exclusively limited to the advice
provided by in house or outside legal counsel and shall not include factual
information or the formulation or analysis of business strategy that is not
protected by the attorney-client or attorney work product privilege.


3.In the event that you or any of your Representatives are required by
applicable subpoena, legal process or other legal requirement to disclose any of
the Evaluation Material, you will promptly notify (except where such notice
would be legally prohibited) the Company in writing by email and Federal Express
so that the Company may seek a protective order or other appropriate remedy (and
if the Company seeks such an order, you will provide such cooperation as the
Company shall reasonably request), at the Company’s sole cost and expense.
Nothing herein shall be deemed to prevent you or your Representatives, as the
case may be, from honoring a subpoena, legal process or other legal requirement
that requires discovery, disclosure or production of the Evaluation Material if
(a) you produce or disclose only that portion of the Evaluation Material which
your legal counsel (which may be internal legal counsel) advises you is legally
required to be so produced or disclosed and you inform the recipient of such
Evaluation Material of the existence of this letter agreement and the
confidential nature of such Evaluation Material; or (b) the Company consents in
writing to having the Evaluation Material produced or disclosed pursuant to the
subpoena, legal process or other legal requirement. In no event will you or any
of your Representatives oppose

7





--------------------------------------------------------------------------------




action by the Company to obtain a protective order or other relief to prevent
the disclosure of the Evaluation Material or to obtain reliable assurance that
confidential treatment will be afforded the Evaluation Material. It is
understood that there shall be no “legal requirement” requiring you to disclose
any Evaluation Material solely by virtue of the fact that, absent such
disclosure, you would be prohibited from purchasing, selling, or engaging in
derivative or other transactions with respect to, the shares of the Company or
otherwise proposing or making an offer to do any of the foregoing or making any
offer, including any tender offer, or you would be unable to file any proxy
materials in compliance with Section 14(a) of the Securities Exchange Act of
1934, as amended, or the rules promulgated thereunder.


4.You acknowledge that (a) none of the Company or its Representatives makes any
representation or warranty, express or implied, as to the accuracy or
completeness of any Evaluation Material, and (b) none of the Company or its
Representatives shall have any liability to you or to any of your
Representatives relating to or resulting from the use of the Evaluation Material
or any errors therein or omissions therefrom (including, for the avoidance of
doubt, following the termination of this letter agreement). You and your
Representatives shall not directly or indirectly initiate contact or
communication with any executive or employee of the Company other than the Chief
Executive Officer, Chief Financial Officer, the Company’s financial advisors or
the Company’s internal or external legal counsel concerning Evaluation Material,
or to seek any information in connection therewith from any such person other
than the Chief Executive Officer, Chief Financial Officer, the Company’s
financial advisors or the Company’s internal or external legal counsel, without
the prior consent of the Company; provided, however, the restriction in this
sentence shall not in any way apply to the Icahn Designee while he or she is
serving as a member of the Board.


5.All Evaluation Material shall remain the property of the Company. Neither you
nor any of your Representatives shall by virtue of any disclosure of and/or your
use of any Evaluation Material acquire any rights with respect thereto, all of
which rights (including all intellectual property rights) shall remain
exclusively with the Company. At any time after the date on which no Icahn
Designee is a director of the Company, upon the written request of the Company,
you will promptly return to the Company all hard copies of the Evaluation
Material and use commercially reasonable efforts to permanently erase or delete
all electronic copies of the Evaluation Material in your or any of your
Representatives’ possession or control (and, upon the request of the Company,
shall confirm to the Company that such Evaluation Material has been erased or
deleted, as the case may be); it being understood that using the “delete”
function to erase or delete all electronic copies shall be sufficient for
purposes of complying with the obligation to erase or delete all such electronic
copies of the Evaluation Material. Notwithstanding the return or erasure or
deletion of Evaluation Material, you and your Representatives will continue to
be bound by the obligations contained herein.


6.You acknowledge, and will advise your Representatives, that the Evaluation
Material may constitute material non-public information under applicable U.S.
federal and state securities laws and regulations (including stock exchange
regulations), and undertake that you shall not, and you shall use your
commercially reasonable efforts to ensure that your Representatives undertake
not to, trade or engage in any transaction in (a) Company shares, (b) any other
securities issued by

8





--------------------------------------------------------------------------------




the Company or (c) any derivative with respect to Company shares, in each case
while in possession of such information or otherwise misuse material non-public
information, in violation of such laws.


7.You hereby represent and warrant to the Company that (a) you have all
requisite corporate or other power and authority to execute and deliver this
letter agreement and to perform your obligations hereunder, (b) this letter
agreement has been duly authorized, executed and delivered by you, and is a
valid and binding obligation, enforceable against you in accordance with its
terms, (c) this letter agreement will not result in a violation of any terms or
conditions of any agreements to which you are a party or by which you may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting you and (d) your entry into this letter agreement
does not require approval by any owners or holders of any equity interest in you
(except as has already been obtained).


8.Any waiver by either party of a breach of any provision of this letter
agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this letter
agreement. The failure of either party to insist upon strict adherence to any
term of this letter agreement on one or more occasions shall not be considered a
waiver or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.


9.You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. You further acknowledge and agree that in the event of an
actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, you acknowledge and agree that, in addition to
any and all other remedies which may be available to the Company at law or
equity, the Company shall be entitled to seek an injunction or injunctions to
prevent breaches of this letter agreement and to seek to enforce specifically
the terms and provisions of this letter agreement. In the event that any action
shall be brought in equity to enforce the provisions of this letter agreement,
you shall not allege, and you hereby waive the defense, that there is an
adequate remedy at law.


10.This letter agreement shall be governed and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of law principles
thereof. The parties and their respective Representatives: (i) irrevocably and
unconditionally consent and submit to the exclusive jurisdiction of the state
and federal courts located in the State of Delaware for purposes of any action,
suit or proceeding arising out of or relating to this letter agreement; (ii)
agree that service of any process, summons, notice or document by U.S.
registered mail to the address set forth in paragraph 12 of this letter
agreement shall be effective service of process for any action, suit or
proceeding brought against them; (iii) irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of or relating to this letter agreement in any state or federal court located in
the State of Delaware; (iv) irrevocably waives the right to trial by jury; and
(v) irrevocably and unconditionally waive the right to plead or claim, and
irrevocably and unconditionally agree not to plead or claim, that any action,
suit or proceeding arising out of or relating to this letter agreement that is
brought in any state or federal court located in the State of Delaware has been
brought in an inconvenient forum.

9





--------------------------------------------------------------------------------




11.This letter agreement and the Settlement Agreement by and among the parties
hereto contain the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersede all prior or contemporaneous
agreements or understandings, whether written or oral. This letter agreement may
be amended only by an agreement in writing executed by the parties hereto.


12.All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:


If to the Company:
The Manitowoc Company, Inc.
2400 South 44th Street
Manitowoc, Wisconsin 54221
Attention: Maurice D. Jones
Email:
With a copy to (which shall not constitute notice):
Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202


Attention: Jay O. Rothman
Email: JRothman@foley.com


Attention: Patrick G. Quick
Email: PGQuick@foley.com


Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive
Chicago, Illinois 60606


Attention: Gary P. Cullen
Email: Gary.Cullen@skadden.com


Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036


Attention: Richard J. Grossman

10





--------------------------------------------------------------------------------




Email: Richard.Grossman@skadden.com


If to the Icahn Group:


Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, New York 10153


Attention: Keith Cozza
Email: KCozza@sfire.com


With a copy to (which shall not constitute notice):


Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, New York 10153


Attention: Andrew Langham        Louie Pastor
Email: alangham@sfire.com        LPastor@sfire.com


13.If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.


14.This letter agreement may be executed in two or more counterparts which
together shall constitute a single agreement.


15.This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company. This letter agreement, however, shall be
binding on successors of the parties hereto.


16.The Icahn Group shall cause any Replacement (as defined in the Settlement
Agreement) for the Icahn Designee to execute a copy of this letter agreement
prior to such Replacement becoming a director of the Company.


17.This letter agreement shall expire two (2) years from the date on which no
Icahn Designee is a director of the Company; except that you shall maintain in
accordance with the confidentiality obligations set forth herein any Evaluation
Material constituting trade secrets for such longer time as such information
constitutes a trade secret of the Company as defined under 18 U.S.C. § 1839(3).
[Signature Pages Follow]

11





--------------------------------------------------------------------------------






Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.
Very truly yours,
THE MANITOWOC COMPANY, INC.
By: ________________________________     
Name:
Title:



12





--------------------------------------------------------------------------------




Accepted and agreed as of the date first written above:


ICAHN PARTNERS MASTER FUND LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC
By: Barberry Corp., its sole member
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
By: Hopper Investments LLC, general partner
By: Barberry Corp., its sole member


By: _____________________________________________        
Name:
Title:


ICAHN CAPITAL LP
By: IPH GP LLC, its general partner
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
IPH GP LLC


By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES HOLDINGS L.P.
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES G.P. INC.


By: _____________________________________________        
Name:
Title:


Carl C. Icahn
____________________________
    



13





--------------------------------------------------------------------------------




EXHIBIT E
[logo1a01a01a01a01.jpg] 


For Immediate Release


The Manitowoc Company Announces Settlement Agreement with Carl Icahn


Agreement Includes Customary Standstill Terms and Certain Governance Provisions
for
Foodservice Entity Once Separation is Complete


MANITOWOC, Wis. - [February 9, 2015] - The Manitowoc Company, Inc. (NYSE: MTW)
(“Manitowoc” or the “Company”) today announced that it has reached an agreement
with Carl C. Icahn pursuant to which the Manitowoc Board of Directors has
committed to certain corporate governance provisions for Manitowoc and for the
Foodservice entity. As previously announced, Manitowoc plans to separate the
Company's Cranes and Foodservice businesses into two independent, publicly
traded companies and anticipates effecting the separation through a tax-free
spin-off of the Foodservice business to be completed in the first quarter of
2016.


“We believe the governance details announced today are in the best interests of
the Company, Manitowoc shareholders, and future investors in the standalone
Foodservice entity. We also welcome the perspective of Mr. Icahn’s
representatives to the Board of Directors and believe they will add value. We
look forward to working with them constructively. We are highly focused on
executing our strategic plan, delivering on our goals and working towards the
successful separation of our Cranes and Foodservice businesses, which is
expected in the first quarter of 2016,” said Glen E. Tellock, chairman and chief
executive officer of the Company.


Mr. Icahn stated: “We applaud the ability of Manitowoc’s board of directors and
management to recognize the importance of separating the companies as well as
the importance of good corporate governance. In particular, I would like to
thank Glen Tellock, Chairman and Chief Executive Officer of Manitowoc, for
standing behind his commitment to shareholders. We strongly believe that the
separation of Manitowoc’s core businesses will create two stronger companies and
that, in combination with improved corporate governance, shareholder value will
be greatly enhanced by this agreement.”


In addition to the commitment announced by Manitowoc on January 29, 2015 to
adopt best practices at the spun off company once the separation is complete,
Manitowoc announced today that its Board approved certain corporate governance
commitments for the anticipated standalone Foodservice entity at the time of its
spin-off from Manitowoc, including:
•
Incorporation in Delaware;

•
Annual elections for the Board;

•
Any stockholder rights plan adopted by the Foodservice entity will not have a
trigger below 20 percent and, if not ratified by stockholders within 135 days of
adoption, will automatically expire; and

•
Holders of 10 percent of the outstanding shares will be permitted to call a
special meeting of stockholders.



The agreement with Carl Icahn also provides for, among other things, certain
customary “standstill” restrictions, and Manitowoc has committed not to reduce
its shareholder rights plan’s trigger below 20 percent for the duration of the
standstill agreement. The agreement also includes an option for Mr. Icahn to
appoint one representative to the Manitowoc Board as well as a right to appoint
an additional representative on the Board of the Foodservice entity after the
separation; and a commitment by Mr. Icahn to vote in favor of the Manitowoc
nominees for election to the Board at the 2015 Annual Meeting. In addition, the
Board approved

14





--------------------------------------------------------------------------------




a limited waiver for Mr. Icahn of the provisions of the Wisconsin business
combination statute that enables Mr. Icahn to acquire up to 14.99 percent of
Manitowoc’s outstanding voting shares without facing the restrictions of the
statute applicable to related party “business combination” transactions with the
Company, which is consistent with the comparable business combination threshold
applicable for companies incorporated in Delaware. Absent the limited waiver,
the Wisconsin statute’s restrictions would be triggered by the acquisition of 10
percent or more of Manitowoc’s voting shares.The settlement agreement between
Manitowoc and Mr. Icahn will be included as an exhibit to the Company's Current
Report on Form 8-K to be filed with the Securities and Exchange Commission.



15





--------------------------------------------------------------------------------








EXHIBIT F


FOR IMMEDIATE RELEASE
Contact: Susan Gordon: (212) 702-4309


        
CARL ICAHN ON MANITOWOC AGREEMENT:
“ANOTHER GREAT STEP FORWARD FOR SHAREHOLDERS’ RIGHTS
AND GOOD CORPORATE GOVERNANCE”




New York, New York, February 9, 2015 - Today Carl C. Icahn released the
following statement regarding The Manitowoc Company, Inc. (“Manitowoc”):


Over the past month, we have had a number of meetings with representatives of
Manitowoc in which we have explained the merits of separating the company into
two independent publicly-traded companies. We have discussed at length our
belief that having disparate, unrelated businesses trapped in a single company
reduces value by, among other things, limiting the ability of those businesses
to (A) attract top management, (B) engage in mergers and acquisitions and (C) be
acquired themselves. We gave Manitowoc a myriad of examples where our
involvement in separating such businesses resulted in a tremendous increase in
shareholder value, such as the separation of Motorola into Motorola Mobility and
Motorola Solutions. We have also spent significant time with Manitowoc’s
representatives discussing the importance of shareholder friendly corporate
governance provisions, including having annual elections of directors.


We were therefore very pleased when Manitowoc announced that it was spinning off
its Foodservice business and de-staggering its board of directors. Additionally,
we are extremely happy with the agreement we entered into with Manitowoc late in
the day on Friday, which we believe yielded another great result for Manitowoc
shareholders. Pursuant to that agreement, Manitowoc will appoint one of our
representatives to its board of directors and another one of our representatives
to the board of directors of the soon to be spun-off Foodservice business
(“SpinCo”) when the spin-off is effectuated. In addition, in that agreement
Manitowoc committed to implement the following corporate governance provisions
at SpinCo, which we believe will greatly enhance shareholder value:


•
Any poison pill adopted by SpinCo will not have a trigger below 20% and, if not
ratified by stockholders within 135 days of adoption, will automatically expire
(therefore, if a bid is made, SpinCo may adopt a pill but it will expire in 135
days if not ratified by shareholders and SpinCo can use the 135 days to find a
better offer and/or convince shareholders not to tender);



•
SpinCo will not have a staggered board;




16





--------------------------------------------------------------------------------




•
The holders of 10% of the outstanding shares of SpinCo will be permitted to call
special meetings of shareholders;



•
If a person obtains majority control of SpinCo, Shareholders will be permitted
to remove and replace directors at a special meeting;



•
No super-majority voting provisions; and



•
If SpinCo’s board rejects an unsolicited offer for the company in favor of
another bid, and permits the second bidder to conduct diligence, then the board
must also grant the first bidder the right to conduct due diligence if that
bidder increases its offer above the second bid.



Similar to our agreement with eBay Inc., we believe this agreement marks another
large step forward for good corporate governance. With this agreement, Manitowoc
committed to a corporate governance structure that is not just democratic in
name only. Unlike at so many other companies, SpinCo shareholders will truly
have a say in what happens at the company they own, including the ability to
decide for themselves whether to accept an offer if one is made.


In addition, as a member of the board of directors of Manitowoc, our
representative will ensure that Manitowoc remains focused on consummating the
spin-off in the most effective and timely manner. Our representatives will also
bring a shareholder’s perspective to board deliberations, along with an
eagerness to work constructively with his fellow board members to enhance
shareholder value.


We applaud the ability of Manitowoc’s board of directors and management to
recognize the importance of separating the companies as well as the importance
of good corporate governance. In particular, I would like to thank Glen Tellock,
Chairman and Chief Executive Officer of Manitowoc, for standing behind his
commitment to shareholders. We strongly believe that separation of Manitowoc’s
core businesses will create two stronger companies and that, in combination with
improved corporate governance, shareholder value will be greatly enhanced by
this agreement.


We look forward to continuing our work with Glen and the board of directors.








Follow me on twitter: @Carl_C_Icahn



17



